Douglas, J.,
concurring. I concur with what the majority has decided today. In Ohio Assn. of Pub. School Emp., Chapter 643, AFSCME, AFL-CIO v. Dayton City School Dist. Bd. of Edn. (1991), 59 Ohio St.3d 159, 572 N.E.2d 80, syllabus, a majority of this court held that: “A decision by the State Employment Relations Board whether or not to issue a complaint in an unfair labor practice case is not reviewable pursuant to R.C. Chapter 119 or R.C. 4117.02(M) and 4117.13(D).” I dissented in Chapter 643, AFSCME, supra, to, among other things, express my concern that orders of the State Employment Relations Board (“SERB”) dismissing unfair labor practice (“ULP”) charges on the basis of no probable cause should be subject to some judicial review. Id. at 162-166, 572 N.E.2d at 84-87. I suggested that an action in mandamus may be an appropriate remedy to challenge such orders. Id. at 166, 572 N.E.2d at 86. In my concurring opinion in Franklin Cty. Sheriffs Dept. v. State Emp. Relations Bd. (1992), 63 Ohio St.3d 498, 508-512, 589 N.E.2d 24, 31-34, I set forth the reasons why an action in mandamus is, in fact, the appropriate remedy to challenge an abuse of discretion by SERB in dismissing a ULP charge for lack of probable cause. Id. at 511-512, 589 N.E.2d at 34.
Today, a majority of this court issues a limited writ directing SERB to explain its decision dismissing a ULP charge as untimely filed so that a determination may be made, at some later date, whether SERB abused its discretion in dismissing the charge. I recognize that SERB did not make a no probable cause determination in dismissing the ULP charge in this matter. However, I submit that today we have taken our first step in the direction that I have been advocating for some time. Specifically, today we recognize that mandamus is a proper remedy to challenge an abuse of discretion by SERB in dismissing a ULP charge where this court’s decision in Chapter 643, AFSCME, supra, otherwise precludes judicial review of SERB’S final decisions.
In this regard, there is no material distinction between an order of SERB dismissing a ULP charge as untimely filed, and an order by SERB dismissing a ULP charge for lack of probable cause. In either event, the bottom line is that SERB’S order extinguishes the substantial rights of the charging party. Additionally, as I set forth in my concurrence in Franklin Cty. Sheriffs Dept., supra, at 511-512, 589 N.E.2d at 34, this court’s holding in Chapter 643, AFSCME, supra, has no bearing on the question of whether mandamus is an appropriate remedy to challenge an order of SERB dismissing a ULP charge on the basis of no probable cause as there is no requirement that there be an “adjudication” or “quasi-judicial” act before a writ of mandamus may issue.
*155As a final matter, the case at bar may be helpful to demonstrate the point I made in my dissenting opinion in Chapter 643, AFSCME, supra, and in a number of cases since that time. The point is that it is imperative for this court to recognize the right to appeal a finding of SERB of no probable cause or provide, through an action in mandamus, some remedy for such orders to be subjected to judicial review. Take the following example where this need may directly affect the outcome of this case.
Assume that SERB complies with our order herein and explains its reasoning (which proves to be erroneous) for dismissing the ULP charge as untimely filed. Could SERB ensure that its decision dismissing the ULP charge not be subject to judicial review by simply including in its decision an erroneous finding of no probable cause and, thereby, extinguish all rights of the charging party? The question would seem to answer itself — no\ Yet that is precisely what SERB could do unless and until this court recognizes some remedy for an aggrieved party (be it employer, employee or employee organization) to seek review of SERB’S no probable cause determinations.
I again reiterate that orders of SERB dismissing ULP charges on the basis of no probable cause should be and must be subject to some judicial review. Today’s majority takes a step in the right direction, and I applaud the effort to ensure that SERB’S final orders are subject to some meaningful review.
Sweeney, J., concurs in the foregoing concurring opinion.